Citation Nr: 1039001	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for a bilateral foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1971 to March 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating decision of 
the Oakland, California RO.  

The Veteran had also perfected an appeal in the matter of service 
connection for tinnitus.  A May 2007 rating decision granted such 
claim; therefore the matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be informed if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159 (2010).

The Veteran was not afforded a VA medical examination in 
connection with his claim of service connection for a bilateral 
foot disorder.  A VA medical examination or medical opinion is 
necessary when:  (1)There is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) there is evidence establishing that an event, injury, or 
disease occurred in service; (3) there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
there otherwise is insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The record shows that the Veteran was seen for foot complaints 
prior to service.  However, his pre-induction examination did not 
note any foot abnormality.  [Consequently, he is entitled to a 
presumption of soundness as to foot disability -which may only be 
rebutted by clear and unmistakable evidence; and if rebutted, he 
is entitled to a further presumption of aggravation-which 
likewise is rebuttable only by clear and unmistakable evidence.]  
His service treatment records (STRs) note an August 1971 
assessment of left foot pes planus.  His separation examination 
history includes a report of "foot trouble"; clinical 
evaluation at that time was normal.  The STRs are silent for 
further complaints for either foot.

Postservice treatment records note a right foot injury in 
September 1992 after working on cement floors.  A May 2001 
treatment record notes a history that the Veteran broke the top 
of his right foot in 1967 and again in 1970; he complained of an 
aggravation of the right foot upon examination.  Another 
treatment record from May 2001 notes a report of pain in the 
right arch and ankle.  A September 2005 VA treatment record noted 
an assessment of bilateral flat foot.

As the Veteran complained of foot problems in service; was noted 
to have left foot pes planus in service, and has current 
assessments of bilateral foot disabilities, the "low threshold" 
standard outlined in McLendon is met and, a VA nexus examination 
is necessary.  Notably, based upon the evidence of record, 
whether a chronic foot disability pre-existed service (and was 
aggravated therein)  may be for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records of all VA evaluation and/or 
treatment the Veteran has received for foot 
complaints.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology of 
his bilateral foot disability, and in 
particular whether or not such disability is 
related to his active duty service.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of his 
claims file, the examiner should provide an 
opinion responding to the following:  

(a)	Please identify (by medical 
diagnosis(es)) the Veteran's current foot 
disability(ies)?

(b)	Regarding the pes planus which has 
been diagnosed please confirm the 
diagnosis and indicate (i) whether there 
is any factual evidence in the record that 
renders it undebatable from a medical 
standpoint that any flat foot disability 
pre-existed service?  If so, please 
identify the evidence.  (ii) whether or 
not pes planus is a chronic disability, 
i.e., once diagnosed, is it likely to 
resolve (and under what circumstances 
would such occur) (iii) noting that left 
foot pes planus became symptomatic during 
service, is there any factual evidence in 
the record that renders it undebatable 
from a medical standpoint that such 
disability was not aggravated by service?  
If so, please identify such evidence.

(c)	As to each foot disability entity 
other than pes planus diagnosed, please 
identify the most likely etiology for such 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it is related to the 
Veteran's (and specifically complaint, 
findings, treatment noted therein?  

The examiner must explain the rationale for 
all opinions.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

